Citation Nr: 0919603	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-32 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, left knee, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a lumbar spine 
disability (to include spondylolisthesis and spondylolysis), 
as secondary to the Veteran's service connected knee 
disabilities.  

3.  Entitlement to service connection for a cervical spine 
disability (to include degenerative joint disease), as 
secondary to the Veteran's service connected knee 
disabilities.  

4.  Entitlement to service connection for a bilateral hip 
disability, as secondary to the Veteran's service connected 
knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1983; and from May 1985 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2008 for further development.  

The Board notes that the Veteran also appealed the issue of 
entitlement to an increased rating for status post medial 
meniscectomy and lateral release, right knee.  However, he 
withdrew his appeal of this issue by way of a December 2008 
Statement in Support of the Claim (VA Form 21-4138).  

The Veteran also appealed the issue of entitlement to service 
connection for a left Achilles tendon injury.  The RO issued 
a December 2008 rating decision in which it granted service 
connection.  Since the granting of service connection 
constitutes a full grant of the claim, the issue is not 
before the Board.  


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint 
disease, left knee does not result in leg flexion limited to 
30 degrees; leg extension limited to 15 degrees; or 
subluxation or lateral instability.

2.  A preponderance of the evidence weighs against a finding 
that the Veteran's lumbar spine disability is proximately due 
to or aggravated by the Veteran's service-connected knee 
disabilities.

3.  A preponderance of the evidence weighs against a finding 
that the Veteran's cervical spine disability is proximately 
due to or aggravated by the Veteran's service-connected knee 
disabilities.

4.  A preponderance of the evidence weighs against a finding 
that the Veteran's bilateral hip disability is proximately 
due to or aggravated by the Veteran's service-connected knee 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
degenerative joint disease, left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5003, 5010, 5257, 5260-5261 (2008).

2.  The Veteran's lumbar spine disability is not proximately 
due to or aggravated by the Veteran's service-connected knee 
disabilities. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

3.  The Veteran's cervical spine disability is not 
proximately due to or aggravated by the Veteran's service-
connected knee disabilities. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  The Veteran's bilateral hip disability is not proximately 
due to or aggravated by the Veteran's service-connected knee 
disabilities. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2004.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the Veteran in 
connection with the issue addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  Moreover, the Veteran in this 
case has been represented in the appeal by Disabled American 
Veterans (and formerly by an attorney at law), and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
Veteran during the appeal process which has been ongoing 
since January 2004.  In fact, the medical records reflect the 
Veteran's complaints of diminished activities of daily 
living, thus showing actual knowledge of the elements 
outlined in Vazquez.   No useful purpose would be served by 
remanding the issue to the RO to furnish notice as to 
elements of the claim which the Veteran has already 
effectively been made aware of.  Such action would not 
benefit the Veteran.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the Veteran a September 2008 correspondence that fully 
complied with Dingess.  The issues were subsequently 
readjudicated in a December 2008 supplemental statement of 
the case.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in September 2004 and October 2008, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected degenerative joint disease, 
left knee warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's service-connected degenerative joint disease, 
left knee has been rated by the RO under the provisions of 
Diagnostic Code 5010 (which rates arthritis due to trauma 
under the provisions of Diagnostic Code 5003).  Under this 
Code, degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive. 38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

In addition, the Board notes ankylosis of the knee will be 
rated as 60 percent disabling if at an extremely unfavorable 
angle, in flexion at an angle of 45 degrees or more.  A 50 
percent rating will be assigned if the knee is in flexion 
between 20 degrees and 45 degrees.  The disability will be 
rated at 40 percent if it is in flexion between 10 degrees 
and 20 degrees.  A 30 percent rating will be assigned if 
there is ankylosis at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 
40 percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

This however does not seem to apply to the veteran's case 
given that he has not demonstrated any limitation of motion 
on extension and, in fact, has not demonstrated a compensable 
rating under either Code 5260 or 5261 based on a strict 
adherence to the limitation of motion criteria.  The Board 
does not interpret the General Counsel opinion as providing 
for separate ratings for any limitation of flexion and 
extension which does not meet the criteria for compensable 
ratings under Codes 5260 and 5261.   

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the Veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the Veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the Veteran 
experiences severe subluxation or lateral instability.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

The Veteran underwent a VA medical examination in September 
2004.  He reported that he had been having problems with his 
left knee for 20 years; but he reported no injury to it.  He 
complained of the knee popping, grinding, swelling, and 
stiffening.  The only treatment he had received was some 
anti-inflammatories.  He denied using a brace or cane.  He 
also denied ever having an MRI or surgery on it.  He denied 
weakness and fatigability; but reported flare-ups of pain 
approximately once or twice per month.  He denied instability 
and feelings of buckling or giving out.  He stated that it 
does not affect his occupation because he had a relatively 
sedentary job.  He stated that it did affect some daily 
activities.  

Upon examination, the left knee showed normal alignment and 
full range of motion (a 0-140 degree arc).  There was no 
effusion.  There was mild retropatellar compression 
tenderness and crepitus from the patellar femoral joint.  The 
examination was unremarkable, with no tenderness and no 
McMurray's medially or laterally.  Lachman's and pivot shift 
were negative.  Posterior Drawer was absent.  No antalgic 
gait was present.  There was no weakness or fatigability seen 
with repetitive range of motion testing.  There was no 
incoordination noted.  X-rays revealed degenerative changes 
in both knees.  The examiner diagnosed the Veteran with mild 
degenerative joint disease of the left knee.  He determined 
that there was no additional range of motion loss as a result 
of DeLuca criteria.    

An April 2007 report from Dr. S.P.N. reflects that he 
examined the Veteran for the purpose of giving a second 
opinion regarding the Veteran's knee pain.  The examination 
revealed pain and discomfort, as well as crepitus with 
movement.  The knee was apparently swollen and had limited 
range of motion.  There did not appear to be any neurological 
or vascular abnormalities in the extremities.  Upon reviewing 
x-rays that showed moderately severe degenerative changes, 
Dr. S.P.N. diagnosed the Veteran with degenerative joint 
disease.  

The Veteran underwent another VA examination in October 2008.  
He complained of pain at the medial aspect of the knee; and 
pain was reported to occasionally be located at the posterior 
or lateral aspect.  He complained of stiffness, swelling, and 
instability (worse in the right knee).  He felt that his 
standing and walking abilities were limited by his knee 
disabilities and low back disability.  He reported using 
bilateral knee braces 4-5 days per week.  He denied any 
flare-ups in the past year.  He reported that it is difficult 
to kneel in church; and he has to hold onto something if he 
squats to pick something up.  

Upon examination, there was tenderness to palpation over the 
medial joint line as well as the pes anserine region.  
McMurray appeared to be negative, although it was difficult 
to be certain, as the Veteran was guarding quite a bit.  
There was a slight increased prominence of the tibial 
tubercle on this side.  He had 130 degrees of flexion with no 
pain.  Extension was full without pain.  At rest, the Veteran 
had a valgus angle at the knee of 5 degrees.  There was no 
change in active or passive range of motion following repeat 
testing x 3 against resistance, and there was no additional 
loss of motion due to pain, weakness, impaired endurance, 
incoordination, or instability.  X-rays reflected 
degenerative changes in both knees.  

A rating in excess of 10 percent is warranted if the 
Veteran's disability is manifested leg flexion limited to 30 
degrees (Diagnostic Code 5260) or leg extension limited to 15 
degrees (Diagnostic Code 5261).  A separate rating may also 
be assigned if there is evidence of recurrent subluxation or 
lateral instability.  (Diagnostic Code 5257).

The Board notes that while x-rays of the Veteran's left knee 
have shown degenerative changes, at no time has the Veteran's 
left knee disability been manifested by leg flexion limited 
to 30 degrees or leg extension limited to 15 degrees.  At his 
October 2008 examination, he had 130 degrees of flexion with 
no pain and full extension without pain.  Finally, while the 
Veteran complained of instability, there is no objective 
evidence of subluxation or lateral instability.  

Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is any additional loss of motion 
of the left knee due to pain or flare-ups of pain, supported 
by objective findings, or due to excess fatigability, 
weakness or incoordination, to a degree that supports a 
rating in excess of 10 percent.  To the contrary, the October 
2008 examiner stated that there was no change in active or 
passive range of motion following repeat testing x 3 against 
resistance, and there was no additional loss of motion due to 
pain, weakness, impaired endurance, incoordination, or 
instability.  

As such, the preponderance of the evidence weighs against the 
claim for an increased rating, or for separate ratings for 
the left knee.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for degenerative 
joint disease, left knee must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection

The remaining issues before the Board involve claims of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran alleges that the disabilities to his lumbar 
spine, cervical spine, and bilateral hips are secondary to 
his service connected knee disabilities.  The RO scheduled 
the Veteran for a VA examination that took place in September 
2004.  The VA examiner reviewed the claims file in 
conjunction with the examination.  In so doing, he noted that 
the Veteran was involved in a motor vehicle accident in 
December 2003.  He opined that all three disabilities (lumbar 
spine, cervical spine, and bilateral hips) were secondary to 
the motor vehicle accident, and not secondary to his right 
knee disabilities.

The Board remanded the claims because it recognized that the 
Veteran underwent some physical therapy for these 
disabilities three months prior to the December 2003 motor 
vehicle accident.  Since the September 2004 examiner did not 
expressly recognize these three months of treatment, the 
Board remanded for a new VA examination and opinion.  

The Veteran underwent another VA examination in October 2008.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran stated that he could not remember 
when his disabilities began.  He believed that his lumbar 
spine disability began with problems in his knees and feet.  
He reported that he went to the Denver VA Medical Center and 
was told that his back problems were most likely related to 
the way he walked.  He remembered being sent to physical 
therapy for three months (which helped some).  Approximately 
a week after physical therapy, he was involved in a motor 
vehicle accident in which he developed further pain in his 
low back.  He underwent lumbar surgery in 2005.  Finally, the 
Veteran reported that his current back pain is less intense; 
but that it is more frequent than it was prior to the motor 
vehicle accident.  

The Veteran believed his cervical spine pain began 20 years 
ago when he was in service.  He recalled experiencing pain 
between his shoulder blades around T5, and that a T5 
compression fracture was noted.  He reported that the pain 
began when he was doing field maneuvers at night.  He was 
allegedly instructed to run across a road.  He failed to see 
a ditch; and he fell down, landing on his shoulder and head.  
He admitted that he did not complain about neck problems to 
anyone in service.  He believed that his bilateral hip pain 
was secondary to low back pain.  

The October 2008 examiner provided a lengthy summary of the 
Veteran's medical records.  She noted that the Veteran 
underwent physical therapy in 2003 for low back pain, upper 
back pain, knee pain, shoulder pain, and neck pain.  She 
found that by November 2003, a physical therapy note read: 
"It is amazing how much better I am feeling."  

After thoroughly examining the Veteran and the claims file, 
the examiner concluded that "the hip pain is actually a 
sacroiliac joint dysfunction, and is tied in to the patient's 
complaints of low back pain.  Other than one note of a strain 
in 1986, there are no available records indicating 
significant complaints of low back pain, work up or treatment 
for low back pain until after the motor vehicle accident in 
2003.  It is less likely as not that the Veteran's sacroiliac 
joint dysfunction and lumbar spondylolisthesis and 
spondylosis, now status post L5-S1 fusion, were caused, or 
aggravated by, the Veteran's bilateral service connected knee 
disabilities.  The rationale for the opinion is based on the 
preponderance of evidence pointing to the fact that the low 
back and 'hip' pain did not become a significant issue for 
the patient until after the motor vehicle accident."  

The examiner also concluded that "It is less likely as not 
that the cervical spine disability was caused or aggravated 
by the Veteran's service-connected knee disabilities."  Her 
opinion was based on "the fact that altered gait due to knee 
problems is unlikely to contribute to neck pain or altered 
cervical biomechanics."  The opinion was also based on the 
Veteran's "reported history of the onset of his neck pain, 
and on the presence of an intervening trauma (motor vehicle 
accident in 2003) with a whiplash type mechanism and the fact 
that this type of trauma could also cause all of his current 
symptoms, physical exam findings, and MRI findings."  

The Board finds that the opinions of the September 2004 
examiner and the October 2008 examiner are the only competent 
medical opinions that address the issue of secondary service 
connection; and they both weigh against the Veteran's claims.  

Although the Veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the Veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Therefore, the 
Board may not rely on these recollections to provide the 
necessary nexus between service and current disability.  
Memories of what a clinician may or may not have said cannot 
constitute competent medical evidence.  See Kirwin v. Brown, 
8 Vet. App. 148 (1995).  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for entitlement to service connection for a lumbar 
spine disability, a cervical spine disability, and a 
bilateral hip disability, all as secondary to service 
connected knee disabilities, must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


